TRE     ATFORNICY           GENERAL
                      OF    TEXAS

                  AUWIWN.   TEXAS     78711




                     August 9, 1977

Honorable Alexander Nemer II          Opinion No. H- 1038
County Attorney
Anderson County                       Re: Whether a sheriff may
Palestine, Texas 75801                work prisoners on his pri-
                                      vate property.

Dear Mr. Nemer:

     You have requested our opinion regarding the following
question:

          Is it legal for a county sheriff to work
          prisoners outside of the county jail on
          the sheriff's private ranching and/or
          farming operations whether or not such
          county jail labor is voluntary on the part
          of the prisoners and whether or not such
          prisoners are paid for their labor out of
          the personal funds of the sheriff?

As you note in your letter, articles 43.09 and 43.10 of the
Texas Code of Criminal Procedure pertain to labor on the part
of county prisoners. Article 43.09 provides in part that a
convicted defendant may "be put to work in the workhouse, or
on the county farm, or public improvements of the county. . . ."
Pursuant to this provision, this office has stated upon three
occasions that county prisoner labor may be used only upon
county projects. Attorney General Opinions WW-36 (1957);
O-3809 (1941); o-1061 (1939). The precise question you raise
was answered in the negative by Attorney General Opinion WW-36
 (1957). Accordingly, in our opinion a sheriff may not work
county prisoners on private operations under any ci??%mstances;
county prisoner labor may be utilized only on county projects.

                        SUMMARY

          A sheriff may not work county prisoners
          on private operations.


                            p. 4277
Honorable Alexander Nemer II - Page 2 (H-1038)




APPROVED:




DAVID h     KENDALL, First Assistant




C. ROBERT HEATH, Chairman
Opinion Committee

jst




                           p. 4278